DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 07/14/2020. As a result of amendment in claims the application is now in condition for allowance. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with SHALINI VENKATESH (Reg. no. 65514) on 08/12/2021.
The application has been amended as follows: 
Claims 1, 7, 8, 9, 12, 14, 19 have been amended and replaced as follows:

A wave energy converter comprising:

wherein the power generator comprises a carriage configured to move linearly within the power generator, such that as the power generator is tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis[[,]] and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt the group of water waves causing the tilt, to electrical energy;
wherein the axial length of the power generator is less than approximately one quarter of the average wavelength expected to be encountered in a dominant sub-group water waves; and
wherein the -power generator generates power without requiring any mechanical connection to any object external to the power generator.


7.	A wave energy converter comprising:
a power generator characterized by an axial length along a longitudinal axis, the power generator being configured to tilt about a horizontal axis perpendicular to the longitudinal axis, such that the tilt results in a conversion of kinetic energy, present in a group of water waves causing the tilt, to electrical energy;
wherein the axial length is less than approximately one quarter of the average wavelength expected to be encountered in a dominant sub-group of waves within the group of waves;
wherein the -power generator generates power without requiring any mechanical connection to any object external to the power generator; and
wherein the power generator comprises:
a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage;
a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and 
wheels coupled to the carriage, such that in response to the wave energy converter being tilted about a horizontal axis perpendicular to the longitudinal axis of the power generator, the carriage moves, supported by the wheels, along the auxiliary tracks.

8.	(Currently Amended) The wave energy converter of claim 7[[
	wherein the track further comprises a barrier configured to confine and stabilize movement of the carriage on the auxiliary tracks.

9.	A wave energy converter system comprising:
a plurality of interconnected wave energy converters; 
wherein each of the interconnected wave energy converters comprises a power generator characterized by an axial length along a longitudinal axis, wherein the axial length is greater than any other dimension characterizing the power generator along any axis perpendicular to the longitudinal axis[[,]]; and
wherein each of the power generator comprises a carriage configured to move linearly within the power generator, such that as the power generator is tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis[[,]] and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt the group of water waves causing the tilt, to electrical energy;
wherein the axial length of each of the power generator of water waves; and
wherein each of the power generator  without requiring any mechanical connection to any object external to that power generator.

12.	The wave energy converter system of claim 9,
wherein for each wave energy converter, the group of waves causing that energy converter to tilt is a local group of waves, wave fronts of the local group being oriented along or parallel to a primary axis; and 
wherein each wave energy converter is configured to self-orient with respect to the corresponding local group of waves such that the longitudinal axis of the corresponding power generator lies perpendicular to the corresponding primary axis.


14.	A method of wave energy conversion, the method comprising:
	deploying, on a top surface of a body of water, a wave energy converter comprising a power generator, characterized by an axial length along a longitudinal axis, wherein the axial length is greater than any other dimension characterizing the power generator along any axis perpendicular to the longitudinal axis, and wherein the power generator comprises a carriage configured to move linearly within the power generator; and
	operating the power generator such that as the power generator is tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt results in a conversion of 
wherein the axial length of the power generator is less than approximately one quarter of the average wavelength expected to be encountered in a dominant sub-group water waves; and
wherein power is generated by the power generator without requiring any mechanical connection to any object external to the power generator.


19.	A method of wave energy conversion, the method comprising:
	deploying a wave energy converter comprising a power generator, characterized by an axial length along a longitudinal axis, on a top surface of a body of water; and
	operating the power generator to make use of tilt, imposed on the wave energy converter by a group of waves moving through the body of water, to convert kinetic energy, present in the group of waves, to electrical energy;
wherein the axial length is less than approximately one quarter of the average wavelength expected to be encountered in a dominant sub-group of waves within the group of waves; 
wherein the -power generator generates power without requiring any mechanical connection to any object external to the power generator; and
wherein the power generator comprises:
a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage;
a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and 
wheels coupled to the carriage, such that in response to the wave energy converter being tilted about a horizontal axis perpendicular to the longitudinal axis of the power generator, the carriage moves, supported by the wheels, along the auxiliary tracks.



Allowable Subject Matter

Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A wave energy converter including: a power generator characterized by an axial length along a longitudinal axis, the axial length being greater than any other dimension characterizing the power generator along any axis perpendicular to the longitudinal axis; in combination with wherein the power generator comprises a carriage configured to move linearly within the power generator, such that if the power generator is tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt results in a conversion of kinetic energy, present in the group of water waves causing the tilt, to electrical energy; and wherein the -power generator generates power without requiring any mechanical connection to any object external to the power generator” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.


Regarding Claim 7:
The prior art of record does not teach “A wave energy converter including: a power generator characterized by an axial length along a longitudinal axis, the power generator being configured to tilt about a horizontal axis perpendicular to the longitudinal axis, such that the tilt results in a conversion of kinetic energy, present in a group of water waves causing the tilt, to electrical energy; in combination with wherein the power generator generates power without requiring any mechanical connection to any object external to the power generator; and the power generator comprises: a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage; a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and  ” as claimed in claim 7, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.

Regarding Claim 9:
The prior art of record does not teach “A wave energy converter system including: a plurality of interconnected wave energy converters; wherein each of the interconnected wave energy converters comprises a power generator characterized by an axial length along a longitudinal axis, wherein the axial length is greater than any other dimension characterizing the power generator along any axis perpendicular to the longitudinal axis;, in combination with wherein each power generator comprises a carriage configured to move linearly within the power generator, such that as the power generator is tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt results in a conversion of kinetic energy, present in the group of water waves causing the tilt, to electrical energy; and wherein each power generator generates power without requiring any mechanical connection to any object external to that power generator” as claimed in claim 9, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Regarding Claim 14:
The prior art of record does not teach “A method of wave energy conversion, the method including: deploying, on a top surface of a body of water, a wave energy converter comprising a power generator, characterized by an axial length along a longitudinal axis, wherein the axial length is greater than any other dimension characterizing the power generator along any axis perpendicular to the longitudinal axis, and wherein the power generator comprises a carriage configured to move linearly within the power generator and, in combination with operating the power generator such that as the power generator is tilted, by an underlying group of water waves, about a horizontal axis which is perpendicular to the longitudinal axis and is perpendicular to a direction of motion of the group of water waves, the linear motion of the carriage in response to the tilt results in a conversion of kinetic energy, present in the group of waves, to electrical energy; and wherein power is generated by the power generator without requiring any mechanical connection to any object external to the power generator. ” as claimed in claim 14, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.

Regarding Claim 19:
The prior art of record does not teach “A method of wave energy conversion, the method including: deploying a wave energy converter comprising a power generator, characterized by an axial length along a longitudinal axis, on a top surface of a body of water; and operating the power generator to make use of tilt, imposed on the wave energy converter by a group of waves moving through the body of water, to convert kinetic energy, present in the group of waves, to electrical energy; and, in combination with wherein the ¬power generator generates power without requiring any mechanical connection to any object external to the power generator; and wherein the power generator comprises: a pinion of a rack and pinion mechanism, the pinion being coupled to an electromagnetic generator and to a carriage; a track comprising a rack of the rack and pinion mechanism and auxiliary tracks positioned adjacent and parallel to the rack, the auxiliary tracks oriented to lie parallel to the longitudinal axis of the wave energy converter; and wheels coupled to the carriage, such that in response to the wave energy converter being tilted about a horizontal axis perpendicular to the longitudinal axis of the power generator, the carriage moves, supported by the wheels, along the auxiliary tracks.” as claimed in claim 19, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746 
August 19, 2021